 Robert M. Herz
 Law Offices of Robert Herz
 431 West Seventh Ave., Suite 107
 Anchorage, Alaska 99501
 907-277-7171 Phone
 907-277-0281 Fax

                                     IN THE UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF ALASKA


 United States of America,                                               )
                                                                         )
                                     Plaintiff,                          ) Case No. 3:19-cr-00110 RRB-DMS
                                                                         )
 vs.                                                                     )
                                                                         )
 Lavern Davidhizar,                                                      )
                                     Defendant.                          )
                                                                         )

                                                          NOTICE OF FILING

                         Comes now, defendant Lavern Davidhizar, by and through the Law Offices of

 Robert Herz, P.C. and gives notice of filing exhibits pertaining to the defense pleading at Doc.

 67, Partial Opposition to Government Motion for Protective Order Regarding Discovery.

                         DATED at Anchorage, Alaska, this 24th day of December 2019.

                                                             THE LAW OFFICES OF ROBERT HERZ, PC

                                                             s/ Robert M. Herz
                                                             431 West Seventh Ave., Suite 107
                                                             Anchorage, Alaska 99501
                                                             Phone 907-277-7171 / Fax 907-277-0281
                                                             rmherz@gci.net
                                                             AK Bar No. 8706023




                                                             CERTIFICATE OF SERVICE
 I hereby certify that on Dec. 24, 2019, a copy of the foregoing Notice of Filing was served electronically on Assistant United States Attorney’s Office
 s/ Robert Herz




Case 3:19-cr-00110-RRB-DMS Document 68 Filed 12/24/19 Page 1 of 1
